
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


MOLYCORP, INC.


SEVERANCE PAY PLAN FOR MANAGEMENT EMPLOYEES


(Effective as of December 7, 2011)


ARTICLE I—INTRODUCTION


        Molycorp, Inc. hereby adopts the Molycorp, Inc. Severance Pay Plan for
Management Employees, effective as of December 7, 2011 (the "Effective Date").
The Plan is designed to provide severance protection to certain Employees of the
Company who are expected to make substantial contributions to the success of the
Company and thereby provide for stability and continuity of operations.


ARTICLE II—ESTABLISHMENT OF THE PLAN


        Section 2.1.    Applicability of Plan.    The benefits provided by this
Plan shall be available to all Participants on or after the Effective Date.

        Section 2.2.    Previous Severance Pay Plans.    This Plan supersedes
and completely replaces any and all previous plans established by the Company or
a Subsidiary to provide severance benefits to any Participant of this Plan upon
a termination of employment with the Company or a Subsidiary.


ARTICLE III—DEFINITIONS


        Section 3.1.  "Base Pay" of a Participant means the Participant's annual
base salary in effect at the Termination Date, including amounts of base salary
that the Participant has elected to defer under Sections 401(k), 125 or 129 of
the Code or under the Company's Amended and Restated Management Incentive
Compensation Plan, effective December 20, 2010, as the same may be amended or
restated from time to time.

        Section 3.2.  "Board" means the Board of Directors of the Company.

        Section 3.3.  "Cause" means the termination by the Company or any
Subsidiary of the Participant's employment with the Company or any Subsidiary as
a result of (i) the commission by the Participant of a felony or a fraud,
(ii) gross negligence or gross misconduct by the Participant with respect to the
Company or any Subsidiary or affiliate of the Company, (iii) the Participant's
failure to follow the directions of the Board or Chief Executive Officer of the
Company, which failure is not cured within three (3) days after written notice
thereof to the Participant, (iv) the Participant's violation of any
non-competition, non-solicitation or non-disclosure agreement with the Company
or any Subsidiary, (v) the Participant's breach of a material employment policy
of the Company or any Subsidiary, which breach is not cured within three
(3) days after written notice thereof to the Participant, or (vi) any other
breach by the Participant of any agreement with the Company or any Subsidiary
that is material and is not cured within thirty (30) days after written notice
thereof to the Participant.

        Section 3.4.  "Change of Control" means the occurrence of any of the
following events:

        (a)   the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Company where such acquisition causes
such Person to own more than fifty percent (50%) of the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not be deemed to result in a Change of Control: (i) any
acquisition directly from the Company that is approved by the Incumbent Board
(as defined in subsection (b) below), (ii) any acquisition by the Company,

1

--------------------------------------------------------------------------------



(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of subsection (c) below; provided, further,
that if any Person's beneficial ownership of the Outstanding Company Voting
Securities exceeds fifty percent (50%) as a result of a transaction described in
clause (i) or (ii) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
more than fifty percent (50%) of the Outstanding Company Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than fifty percent (50%) of the Outstanding Company Voting Securities
inadvertently, and such Person divests as promptly as practicable a sufficient
number of shares so that such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) less than or equal to fifty
percent (50%) of the Outstanding Company Voting Securities, then no Change of
Control shall have occurred as a result of such Person's acquisition;

        (b)   individuals who, as of September 30, 2010, constituted the Board
(the "Incumbent Board" as modified by this subsection (b)) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to September 30, 2010 whose election,
or nomination for election by the Company's stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
(either by specific vote or by approval of the proxy statement of the Company in
which such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

        (c)   the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation or other transaction
("Business Combination") excluding, however, such a Business Combination
pursuant to which (i) the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries), (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding securities entitled
to vote generally in the election of directors of the entity resulting from such
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

        (d)   approval of the stockholders of the Company of a complete
liquidation or dissolution of the Company except pursuant to a Business
Combination that complies with clauses (i), (ii) and (iii) of subsection (c)
above.

        Section 3.5.  "Code" means the Internal Revenue Code of 1986, as amended
from time to time.

2

--------------------------------------------------------------------------------



        Section 3.6.  "Company" means Molycorp, Inc., a Delaware corporation,
and any successor thereto as provided in Article VI hereof.

        Section 3.7.  "Employee" means any person who is currently employed by
the Company or any Subsidiary.

        Section 3.8.  "ERISA" means the Employee Retirement Income Security Act
of 1974, as amended from time to time.

        Section 3.9.  "Employer" means the Company, or any Subsidiary which
employs a Participant.

        Section 3.10.  "Exchange Act" means the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.

        Section 3.11.  "Good Reason" means the Participant's termination of his
or her employment as a result of (i) any material diminution in the
Participant's authority, duties or responsibilities or (ii) a relocation of the
Participant's principal office to a location that is in excess of fifty
(50) miles from its location as of the date he or she becomes a Participant
hereunder. Notwithstanding the foregoing, no termination of employment by the
Participant shall constitute a termination for "Good Reason" unless (A) the
Participant gives the Company or any Subsidiary employing the Participant notice
of the existence of an event described in clause (i) or (ii) above within sixty
(60) days following the occurrence thereof, (B) the Company or any Subsidiary
employing the Participant does not remedy such event within thirty (30) days of
receiving the notice described in the preceding clause (A), and (C) the
Participant terminates employment within five (5) days of the end of the cure
period specified in clause (B), above.

        Section 3.12.  "Participant" means an Employee who is in salary grade 13
or higher, other than an Employee who is a party to, or who enters into, an
employment, severance or other similar agreement with the Company or a
Subsidiary (other than a stock option, restricted stock, supplemental
retirement, deferred compensation or similar plan or agreement or other form of
participation document entered into pursuant to an Employer-sponsored plan which
may contain provisions operative on a termination of the Participant's
employment). A Participant shall cease to be a Participant and shall have no
rights hereunder, without further action, when the Participant ceases to be an
Employee, unless such Participant is then entitled to Severance Payments or
Change of Control Severance Payments as provided in Article IV hereof.

        Section 3.13.  "Plan" means this Molycorp, Inc. Severance Pay Plan for
Management Employees, as it may be amended or restated from time to time.

        Section 3.14.  "Plan Administrator" means the Compensation Committee of
the Board of Directors of the Company.

        Section 3.15.  "Specified Employee" means an Employee who is determined
to be a "specified employee" pursuant to procedures adopted by the Company in
compliance with the 409A Guidance.

        Section 3.16.  "Subsidiary" means a corporation, company or other entity
(i) more than 50 percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but more than 50 percent (50%) of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company.

        Section 3.17.  "Termination Date" means the date on which the
Participant's employment terminates.

        Section 3.18.  "Weekly Base Pay" means the Participant's Base Pay
divided by 52.

3

--------------------------------------------------------------------------------





        Section 3.19.  "Year of Continuous Service" means the number of full
years (measured by twelve (12) consecutive calendar months) in which the
Participant was most recently employed by an Employer on a full-time salaried
basis and without a break in service. Notwithstanding any provision of the Plan
to the contrary, Years of Continuous Service shall also include (1) periods of
employment working at or providing services for the Mountain Pass Mine while the
Mountain Pass Mine was owned by Unocal Corporation, Chevron Corporation or
Chevron Mining, Inc., and (2) periods of employment with any entity that is
acquired by the Company or a Subsidiary, if the acquisition document provides
for service credit for purposes of calculating benefits hereunder.

        Section 3.20.  "409A Guidance" means Section 409A of the Code, including
proposed, temporary or final regulations or any other formal guidance issued by
the Secretary of the Treasury or the Internal Revenue Service with respect
thereto.


ARTICLE IV—SEVERANCE PAYMENTS


        Section 4.1.    Right to Severance Payments.    

        (a)   A Participant shall be entitled to receive from the Company the
payments provided in Section 4.1(b) (collectively, the "Severance Payments")
upon the termination of the Participant's employment by an Employer without
Cause or by the Employee for Good Reason, if such termination does not occur
within the two-year period following a Change of Control.

        (b)   The amount of the Severance Payments under this Section 4.1(b)
shall be as set forth below.

          (i)  The Participant shall be entitled to (A) any Base Pay which has
accrued but is unpaid and any reimbursable expenses which have been incurred but
are unpaid, as of the Termination Date, (B) payment for accrued vacation, as
provided in the applicable plan or policy of the Company or another Employer as
in effect on the Termination Date, (C) payments or benefits payable pursuant to
the terms of any annual or long-term incentive plan of the Company or another
Employer in accordance with the terms thereof, (D) any other plan benefits which
by their terms extend beyond termination of the Participant's employment (but
only to the extent provided in any such benefit plan in which the Participant
has participated as an employee of an Employer and excluding, except as
hereinafter provided in this Section 4.1, any severance pay program or policy of
the Company or another Employer) and (E) any benefits to which the Participant
is entitled under Part 6 of Subtitle B of Title I of ERISA ("COBRA"). The
amounts provided pursuant to clauses (A), (B) and (C) of this Section 4.1(b)(i)
shall be paid as soon as practicable following the Termination Date, but in no
event later than thirty (30) days following the Termination Date, and the
benefits provided pursuant to clauses (D) and (E) of this Section 4.1(b)(i)
shall be provided as set forth in the applicable plan.

         (ii)  Subject to Sections 4.3, 4.4 and 9.6, the Participant shall be
entitled to receive continued payment of his or her Weekly Base Pay, on the same
schedule and in the same amount per payment as the Participant was paid his or
her Weekly Base Pay prior to such termination, until the Participant shall have
received an amount equal to two (2) times the Participant's Weekly Base Pay
times the Participant's Years of Continuous Service; provided, however, that any
amounts due during the 60-day period following the Termination Date shall not be
paid during such 60-day period but instead shall be paid on the first payroll
date after such 60-day period; and provided, further, that the amount of such
cash payments shall not exceed fifty-two (52) times the Participant's Weekly
Base Pay and shall not be less than twenty-six (26) times the Participant's
Weekly Base Pay (such period of continued payments referred to herein as the
"Severance Period"). In addition, if the Participant elects continuation
coverage under the Company's group health or dental plans pursuant to COBRA, the

4

--------------------------------------------------------------------------------



Company shall reimburse the Participant for the premium amount that the
Participant is required to pay for COBRA coverage for months that begin before
the earlier of (x) the Participant's eligibility for any such coverage under
another employer's or any other medical plan or (y) the last day of the
Severance Period. The Company shall make any such reimbursement within thirty
(30) days following receipt of evidence from the Participant of the
Participant's payment of the COBRA premium, which evidence shall be provided by
the Participant within thirty (30) days of the Participant's payment of such
COBRA premium; provided, however, that any amounts due during the 60-day period
following such termination shall not be paid during such 60-day period but
instead shall be paid on the first payroll date after such 60-day period.

        (iii)  Notwithstanding (i) or (ii) above, if the Participant is entitled
to the Severance Payments under Section 4.1(b) of this Plan and any other
employment, retention, severance or similar agreement with the Company or any
Subsidiary to which the Participant is a party or any severance pay, plan,
program, or arrangement of the Company or any Subsidiary in which the
Participant is a participant (an "Other Severance Arrangement"), the Participant
shall be entitled to severance benefits under either this Plan or the Other
Severance Arrangement, whichever provides for greater benefits, but shall not be
entitled to benefits under both this Plan and the Other Severance Arrangement.

        Section 4.2.    Right to Enhanced Severance Payments in Connection with
a Change of Control.    

        (a)   A Participant shall be entitled to receive from the Company the
payments provided in Section 4.2(b) (collectively, the "Change of Control
Severance Payments") upon the termination of the Participant's employment by an
Employer without Cause or by the Employee for Good Reason, if such termination
occurs within the two-year period following a Change of Control.

        (b)   The amount of the Change of Control Severance Payments under this
Section 4.2(b) shall be as set forth below.

          (i)  The Participant shall be entitled to (A) any Base Pay which has
accrued but is unpaid and any reimbursable expenses which have been incurred but
are unpaid, as of the Termination Date, (B) payment for accrued vacation, as
provided in the applicable plan or policy of the Company or another Employer as
in effect on the Termination Date, (C) payments or benefits payable pursuant to
the terms of any annual or long-term incentive plan of the Company or another
Employer in accordance with the terms thereof, (D) any other plan benefits which
by their terms extend beyond termination of the Participant's employment (but
only to the extent provided in any such benefit plan in which the Participant
has participated as an employee of an Employer and excluding, except as
hereinafter provided in this Section 4.2, any severance pay program or policy of
the Company or another Employer) and (E) any benefits to which the Participant
is entitled under COBRA. The amounts provided pursuant to clauses (A), (B) and
(C) of this Section 4.2(b)(i) shall be paid as soon as practicable following the
Termination Date, but in no event later than thirty (30) days following the
Termination Date, and the benefits provided pursuant to clauses (D) and (E) of
this Section 4.2(b)(i) shall be provided as set forth in the applicable plan.

         (ii)  Subject to Sections 4.3, 4.4 and 9.6, the Participant shall be
entitled to receive continued payment of his or her Weekly Base Pay, on the same
schedule and in the same amount per payment as the Participant was paid his or
her Weekly Base Pay prior to such termination, until the Participant shall have
received an amount equal to two (2) times the Participant's Weekly Base Pay
times the Participant's Years of Continuous Service; provided, however, that any
amounts due during the 60-day period following the Termination Date shall not be
paid during such 60-day period but instead shall be paid on the first payroll
date after such 60-day period; and provided, further, that the amount of such
cash payments shall not

5

--------------------------------------------------------------------------------



exceed fifty-two (52) times the Participant's Weekly Base Pay and shall not be
less than thirty-nine (39) times the Participant's Weekly Base Pay (such period
of continued payments referred to herein as the "Enhanced Severance Period"). In
addition, if the Participant elects continuation coverage under the Company's
group health or dental plans pursuant to COBRA, the Company shall reimburse the
Participant for the premium amount that the Participant is required to pay for
COBRA coverage for months that begin before the earlier of (x) the Participant's
eligibility for any such coverage under another employer's or any other medical
plan or (y) the last day of the Enhanced Severance Period. The Company shall
make any such reimbursement within thirty (30) days following receipt of
evidence from the Participant of the Participant's payment of the COBRA premium,
which evidence shall be provided by the Participant within thirty (30) days of
the Participant's payment of such COBRA premium; provided, however, that any
amounts due during the 60-day period following such termination shall not be
paid during such 60-day period but instead shall be paid on the first payroll
date after such 60-day period.

        (iii)  Subject to Sections 4.3, 4.4 and 9.6, the Participant shall be
entitled to a lump sum cash payment on the first payroll date following the
sixtieth (60th) day following the Participant's Termination Date equal to the
Participant's target award under the Company's annual incentive plan for the
fiscal year of the Participant's termination, multiplied by a fraction, the
numerator of which is the number of days of the current fiscal year during which
the Participant was employed by an Employer, and the denominator of which is
365.

        (iv)  Notwithstanding (i) through (iii) above, if the Participant is
entitled to the Change of Control Severance Payments under Section 4.2(b) of
this Plan and under an Other Severance Agreement, the Participant shall be
entitled to severance benefits under either this Plan or the Other Severance
Arrangement, whichever provides for greater benefits, but shall not be entitled
to benefits under both this Plan and the Other Severance Arrangement.

        Section 4.3.    Release.    Notwithstanding anything to the contrary
contained in this Plan, a Participant shall not be entitled to receive any
Severance Payments or Change of Control Severance Payments hereunder (except
under Section 4.1(b)(i) or 4.2(b)(i), as applicable) unless the Participant on
or before the sixtieth (60th) day following the Participant's Termination Date
(i) signs and executes a release (the "Release") within the number of days that
the Company determines is required under applicable law, but in no event more
than forty-five (45) days after the Company delivers the Release to the
Participant and (ii) does not revoke the Release within the time period
specified therein. The Release shall be a written document, in a form prescribed
by the Company, intended to create a binding agreement by a Participant to
release any claim that the Participant has or may have against the Company and
certain related entities and individuals, that arise on or before the date on
which the Participant signs the Release, including, without limitation, any
claims under the federal Age Discrimination in Employment Act. The Release will
also include restrictive covenants applicable to the Participant, including, but
not limited to, restrictive covenants regarding the Participant's
post-employment competition with the Company, solicitation of Company employees
and maintenance of the confidentiality of Company information. Any Participant
who otherwise qualifies for the Severance Payments or the Change of Control
Severance Payments but who fails or refuses to execute and tender such Release,
or who revokes such Release, shall not be entitled to receive the Severance
Payments or the Change of Control Severance Payments, as applicable. The Company
shall deliver to a terminated Participant a copy of the Company's form of
Release within seven (7) business days of the Participant's Termination Date.

        Section 4.4.    Breach.    The Company's payment obligations under
Section 4.1 or Section 4.2 shall cease in the event the Participant breaches any
of the covenants contained in the Participant's Release.

6

--------------------------------------------------------------------------------



        Section 4.5.    No Mitigation Obligation.    The Participant shall not
be required to mitigate damages or the amount of the Participant's Severance
Payments or the Participant's Change of Control Severance Payments by seeking
other employment or otherwise, nor shall the amount of such payment be reduced
by any compensation earned by the Participant as a result of employment after
the termination of the Participant's employment by an Employer.


ARTICLE V—OTHER RIGHTS AND BENEFITS NOT AFFECTED


        Section 5.1.    Other Benefits.    Neither the provisions of this Plan
nor the Severance Payments or the Change of Control Severance Payments provided
for hereunder shall reduce or increase any amounts otherwise payable, or in any
other way affect a Participant's rights as an employee of an Employer, whether
existing now or hereafter, under any benefit, incentive, retirement, investment,
stock option, stock bonus, stock purchase or employment agreement, plan (other
than this Plan), program or arrangement (collectively, the "Other Plans"),
except to the extent specifically provided under such Other Plans.

        Section 5.2.    Certain Limitations.    This Plan does not constitute a
contract of employment or impose on any Participant, the Company or any other
Employer any obligation to retain any Participant as an employee or in any other
capacity, to change or not change the status, terms or conditions of any
Participant's employment, or to change or not change the Employer's policies
regarding termination of employment.


ARTICLE VI—SUCCESSORS


        Section 6.1.    Company's Successor.    The Company shall require any
successor (and its parent, if applicable) who shall purchase all or
substantially all of the business and/or assets of the Company (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to expressly
assume and agree in writing to maintain this Plan in the same manner and to the
same extent that the Company would be required to maintain it; provided, that no
such agreement shall be required if the successor (and its parent, if
applicable) shall be or remain so obligated by operation of law. As used in this
Section 6.1, the "Company" shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to maintain this Plan or which otherwise becomes bound by all the terms
and provisions hereof by operation of law.

        Section 6.2.    Participant's Successor.    

        (a)   This Plan shall inure to the benefit of and be enforceable by the
Participant's personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

        (b)   The rights under this Plan are personal in nature and neither the
Company nor any Participant shall, without the consent of the other, assign,
transfer or delegate any rights or obligations hereunder except as expressly
provided in this Article VI. Without limiting the generality of the foregoing, a
Participant's right to receive the Severance Payments or the Change of Control
Severance Payments hereunder shall not be assignable, transferable or delegable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Participant's will or by the laws of descent and distribution.

7

--------------------------------------------------------------------------------






ARTICLE VII—AMENDMENT AND TERMINATION


        Section 7.1.    General.    The Company reserves the right at any time
and without prior or other approval of any employee or former employee of the
Company, to change, modify or amend the Plan or any particular or particulars
whatsoever, provided, however, that no such amendment, modification or change
shall adversely affect any Severance Payments or Change of Control Severance
Payments under the Plan previously paid or provided to a Participant or that
became payable prior to the date of such amendment, modification or change. The
Company reserves the right to discontinue or terminate the Plan at any time in
whole or in part without prior or other approval of any employee or former
employee of the Company; provided, however, no discontinuance or termination
shall reduce or terminate any Participant's right to receive, or continue to
receive, any Severance Payments or Change of Control Severance Payments that
became payable prior to the date of such discontinuance or termination of the
Plan.

        Section 7.2.    Effect of Amendment or Termination.    Subject to
Section 7.1 above, (a) proper amendment of this Plan automatically shall effect
a corresponding amendment to all Participants' rights hereunder and (b) proper
termination of this Plan automatically shall effect a termination of all
Participants' rights and benefits hereunder without further action.


ARTICLE VIII—ADMINISTRATION OF PLAN


        Section 8.1.    Administration.    

        (a)   The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have discretion to interpret where necessary all provisions
of the Plan (including, without limitation, by supplying omissions from,
correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
language of the Plan), to make factual findings with respect to any issue
arising under the Plan, to determine the rights and status under the Plan of the
Participants or other persons, to resolve questions (including factual
questions) or disputes arising under the Plan and to make any determinations
with respect to the benefits payable under the Plan and the persons entitled
thereto as may be necessary for the purposes of the Plan. Without limiting the
generality of the foregoing, the Plan Administrator is hereby granted the
authority (i) to determine whether a particular employee is a Participant, and
(ii) to determine if a person is entitled to benefits hereunder and, if so, the
amount and duration of such benefits. The Plan Administrator's determination of
the rights of any person hereunder shall be final and binding on all persons,
subject only to the provisions of Section 8.3 hereof.

        (b)   The Plan Administrator may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of benefits, to a named
administrator or administrators.

        (c)   To the extent applicable, it is intended that this Plan comply
with the 409A Guidance, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Participant. This Plan shall
be administered in a manner consistent with this intent and the Plan
Administrator shall not take any action that would violate the 409A Guidance.
The Plan Administrator is authorized to adopt rules or regulations deemed
necessary or appropriate in connection therewith to anticipate and/or comply
with the requirements thereof (including any transition rules thereunder).

        Section 8.2.    Regulations.    The Plan Administrator shall promulgate
any rules and regulations it deems necessary in order to carry out the purposes
of the Plan or to interpret the provisions of the Plan; provided, however, that
no rule, regulation or interpretation shall be contrary to the provisions of the
Plan or the 409A Guidance. The rules, regulations and interpretations made by
the Plan

8

--------------------------------------------------------------------------------



Administrator shall, subject only to the provisions of Section 8.3 hereof, be
final and binding on all persons.

        Section 8.3.    Claims Procedures.    

        (a)   All claims for Severance Payments or Change of Control Severance
Payments under this Plan must be communicated in writing to the Plan
Administrator within 180 days of the employment loss giving rise to the
Severance Payments or the Change of Control Severance Payments, shall indicate
the specific provisions of this Plan relied on and shall set forth in reasonable
detail all relevant facts and circumstances to support a claim for the Severance
Payments or the Change of Control Severance Payments, as applicable. A
Participant's failure to assert a claim for Severance Payments or Change of
Control Severance Payments under this Plan within such 180-day period shall be
deemed a waiver of such a claim.

        (b)   The Plan Administrator shall determine the rights of any person to
any benefit hereunder. Any person who believes that he or she has not received
the benefit to which such person is entitled under the Plan must file a claim in
writing with the Plan Administrator specifying the basis for the claim and the
facts upon which such person relies in making such a claim.

        (c)   The Plan Administrator will notify the claimant of its decision
regarding the claim within a reasonable period of time, but not later than
90 days following the date on which the claim is filed, unless special
circumstances require a longer period for adjudication and the claimant is
notified in writing of the reasons for an extension of time prior to the end of
the initial 90-day period and the date by which the Plan Administrator expects
to make the final decision. In no event will the Plan Administrator be given an
extension for processing the claim beyond 180 days after the date on which the
claim is first filed with the Plan Administrator.

        If such a claim is denied, the Plan Administrator's notice will be in
writing, will be written in a manner calculated to be understood by the claimant
and will contain the following information:

          (i)  The specific reason(s) for the denial;

         (ii)  A specific reference to the pertinent Plan provision(s) on which
the denial is based;

        (iii)  A description of additional information or material necessary for
the claimant to perfect the claim, if any, and an explanation of why such
information or material is necessary; and

        (iv)  An explanation of the Plan's claim review procedure and the
applicable time limits under such procedure and a statement as to the claimant's
right to bring a civil action under ERISA after all of the Plan's review
procedures have been satisfied.

        If additional information is needed, the claimant shall be provided at
least 45 days within which to provide the information and any otherwise
applicable time period for making a determination shall be suspended during the
period the information is being obtained.

        Within 60 days after receipt of a denial of a claim, the claimant must
file with the Plan Administrator, a written request for review of such claim. If
a request for review is not filed within such 60-day period, the claimant shall
be deemed to have acquiesced in the original decision of the Plan Administrator
on the claim. If a request for review is filed, the Plan Administrator shall
conduct a full and fair review of the claim. The claimant will be provided, upon
request and free of charge, reasonable access to and copies of all documents and
information relevant to the claim for benefits. The claimant may submit issues
and comments in writing, and the review must take into account all information
submitted by the claimant regardless of whether it was reviewed as part of the
initial determination. The decision by the Plan Administrator with respect to
the review must be given within

9

--------------------------------------------------------------------------------



60 days after receipt of the request for review, unless circumstances warrant an
extension of time not to exceed an additional 60 days. If this occurs, written
notice of the extension will be furnished to the claimant before the end of the
initial 60-day period, indicating the special circumstances requiring the
extension and the date by which the Plan Administrator expects to make the final
decision. The decision shall be written in a manner calculated to be understood
by the claimant, and it shall include

          (i)  The specific reason(s) for the denial;

         (ii)  A reference to the specific Plan provision(s) on which the denial
is based;

        (iii)  A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all information
relevant to the claimant's claim for benefits; and

        (iv)  A statement describing any voluntary appeal procedures offered by
the Plan and a statement of the claimant's right to bring a civil action under
ERISA.

        The Plan Administrator's decision on review shall be, to the extent
permitted by applicable law, final and binding on all interested persons.


ARTICLE IX—MISCELLANEOUS


        Section 9.1.    Withholding of Taxes.    The Employer may withhold from
any amounts payable under this Plan all foreign, federal, provincial, state,
city or other taxes as shall be required pursuant to any law or government
regulation or ruling. Notwithstanding any other provision of the Plan, the
Employer shall not be obligated to guarantee any particular tax result for a
Participant with respect to any payment provided to a Participant hereunder, and
the Participant shall be responsible for any taxes imposed on the Participant
with respect to any such payment.

        Section 9.2.    Notices.    For all purposes of this Plan, all
communications, including without limitation, notices, consents, requests or
approvals provided for herein, shall be in writing and shall be deemed to have
been duly given when delivered or five business days after having been mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company (to the attention of the Plan Administrator with a copy
to the Secretary of the Company), at its principal office and to any Participant
at the Participant's principal residence as shown in the relevant records of the
Employer, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

        Section 9.3.    Governing Law.    This Plan shall be administered,
construed and enforced according to the laws of the State of Delaware to the
extent they are not preempted by ERISA.

        Section 9.4.    Severability.    If a provision of this Plan shall be
held invalid, the invalidity shall not affect the remaining parts of this Plan
and this Plan shall be construed and enforced as if the invalid provision had
not been included.

        Section 9.5.    Headings.    The headings are intended only for
convenience in finding the subject matter and do not constitute part of the text
of this Plan and shall not be considered in the interpretation of this Plan.

        Section 9.6.    Section 409A of the Code.    

        (a)   Each payment or reimbursement and the provision of each benefit
under this Plan shall be considered to be a separate payment and not one of a
series of payments for purposes of Section 409A of the Code. To the extent
applicable, it is intended that this Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Participants. This Plan shall
be administered in a manner consistent with this intent and the Plan
Administrator shall not take any action that

10

--------------------------------------------------------------------------------



would violate the 409A Guidance. The Plan Administrator is authorized to adopt
rules or regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply with the requirements thereof (including any transition
rules thereunder). Reference to Section 409A of the Code is to Section 409A of
the Internal Revenue Code of 1986, as amended, and will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

        (b)   Notwithstanding anything to the contrary contained in this Plan,
if any payment, reimbursement, or the provision of any benefit under this Plan
that is paid or provided upon the Participant's "separation from service" with
the Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code would constitute a "deferral of compensation" under Section 409A of
the Code and the Participant is a Specified Employee on the date of the
Participant's "separation from service" with the Company and its Subsidiaries
within the meaning of Section 409A(a)(2)(A)(i) of the Code, the Participant (or
the Participant's beneficiary) will receive payment or reimbursement of such
amounts or the provision of such benefits upon the earlier of (i) the first day
of the seventh month following the date of the Participant's "separation from
service" with the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code or (ii) the Participant's death. In
addition, if payment to the Participant of any amount pursuant to this Plan
would constitute a "deferral of compensation" under Section 409A of the Code and
if the Participant's termination does not constitute a "separation from service"
with the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code, then payment of such amount shall be made,
to the extent necessary to comply with Section 409A of the Code and subject to
the preceding sentence, to the Participant on the later of (i) the payment date
identified in the applicable paragraph of Section 4 or (ii) on the earlier of
(A) the Participant's "separation from service" with the Company and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code, (B) the
Participant's disability (within the meaning of Section 409A of the Code), (C) a
change in control of the Company within the meaning of Section 409A of the Code
or (D) the Participant's death.

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30



MOLYCORP, INC.
SEVERANCE PAY PLAN FOR MANAGEMENT EMPLOYEES
(Effective as of December 7, 2011)
ARTICLE I—INTRODUCTION
ARTICLE II—ESTABLISHMENT OF THE PLAN
ARTICLE III—DEFINITIONS
ARTICLE IV—SEVERANCE PAYMENTS
ARTICLE V—OTHER RIGHTS AND BENEFITS NOT AFFECTED
ARTICLE VI—SUCCESSORS
ARTICLE VII—AMENDMENT AND TERMINATION
ARTICLE VIII—ADMINISTRATION OF PLAN
ARTICLE IX—MISCELLANEOUS
